DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Status of Claims
Claims 1-7, 9-17, and 19-29 are pending.  Claims 1, 11, and 23 have been amended.  Claims 8 and 18 have been canceled.  

Response to Arguments
Applicant’s arguments filed 09/08/2021 have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Conell et al. US 2013/0149565 in view of Tinnemeyer US 2013/0093428 and Oswald DE 10201178866.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conell et al. US 2013/0149565 in view of Tinnemeyer US 2013/0093428 and Oswald DE 102011078866.

Regarding claim 1 and 11, Conell teaches:
A battery monitoring device, (Fig 3 #48)
comprising:
a first coil (Fig 3 #62) positioned within a cell of a battery and internal to the battery; (coil can be within. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”)
a second coil (Fig 3 #66) positioned to be magnetically coupled to the first coil (Fig 3 #62, 74 to 66; Par 0032 “The magnetic field 74 induces an AC current in the receiving coil 66”) through active material that is contained within the cell (Fig 3 #50) and positioned external to an outer surface of the battery (coil can be external. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”); 
a controller (Fig 3 #0; Par 0031 “controller 70”) configured to:
apply an electrical current to the first coil to cause a magnetic coupling through an outer surface of the battery and with the second coil;  (Fig 3 #70; Par 0031 “An AC driving current is applied to the driving coil 62 by a current controller 70 to generate a magnetic field 74 within the core 52 that propagate”)
detect induced electrical current in the second coil; (Par 0032 “The magnetic field 74 induces an AC current in the receiving coil 66 that is sent to a detection circuit 78”)
determine a real-time measurement of a state-of-charge (SOC) of the battery (during discharge or charging SOC is determined. Par 0018 “The present invention proposes using a magnetic sensor to determine the battery cell SOC for these battery types. A brief overview of how battery cell SOC for certain types of battery materials produces different magnetic responses is given below” and Par 0024 “During discharge of the battery 12, lithium is inserted into the iron phosphate, and while the battery 12 is being charged, lithium is removed. The fraction of lithium in the material relative to the maximum amount of lithium the material can accept, i.e., one Li in LiFePO.sub.4, corresponds to the fractional state-of-charge, which when multiplied by 100 yields the state-of-charge”) based on the induced electrical current within the battery; (Par 0032 “the magnetic field strength converted from the current flow in the receiving coil 66 can be converted to a battery cell SOC based on known magnetic properties of the cell material.”)

Even though Conell teaches:
a first coil positioned within a cell of a battery and internal to the battery as noted and a current collector within the cell of the battery (Par 0022 “The storage of lithium in graphite forms the basis of a common negative electrode material in lithium ion batteries.”). 
Conell does not explicitly teach:
the first coil positioned within an electrolyte and wherein the first coil is positioned on a current collector within the cell of the battery.
Tinnemeyer teaches:
the first coil positioned within an electrolyte and wherein the first coil is positioned on a current collector within the cell of the battery (coil 64 in fig 6 is in sensor 60 and sensor 60 is embedded in to electrode (i.e. the current collector) and electrode is in the electrolyte wherein coil will also be in electrolyte.
Par 0077 “A magnetic field sensor and coil could be embedded within a wall of a battery case”; 
Par 0068 “FIG. 6 shows a sensor assembly 60 comprising a substrate 62, coils 64 for generating a magnetic field”; 
Par 0025 “Electrolyte 15 is an acid electrolyte”; and 
Par 0085 “a magnetic field sensor could be embedded within a battery electrode. A coil for inducing a magnetic field in a battery electrode could be located inside a battery case and could be embedded within a battery electrode”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first coil taught by Conell to be positioned as taught by Tinnemeyer for the purpose of testing batteries of other make ups. (Refer to Par 0002)

Conell does not explicitly teach:
the first coil to cause a magnetic coupling from the first coil inside the cell and through an outer surface of the battery and with the second coil outside the cell.
Oswald teaches:
the first coil to cause a magnetic coupling from the first coil inside the cell and through an outer surface of the battery (the first coil 120 within the energy store is magnetically couple to the  charger coil and simultaneously the second coil 125 is coupled to charger coil as well wherein first coil causes magnetic coupling. see 	Par 0045 “the first induction coil 120 is arranged inside the housing 105 of the energy store 100”; Par 0030 “the induction coil 120, 125 in question is exposed to an external alternating magnetic field. The induction coil 120, 125 in question is preferably oriented in the electromagnetic alternating field in such a way that the magnetic field falls perpendicularly through the cross section of the induction coil 120, 125 in the same direction as possible. An electrical energy provided by induction coil 120, 125 is greater, the better the induction coil 120, 125 is aligned with the external alternating magnetic field and the greater the field strength of the magnetic field.”; Par 0027 “The induction coils 120 and 125 are set up in particular to charge the electrical storage device 110 from an external magnetic field”; and Par 0031 “Both induction coils 120, 125 can be used) and with the second coil outside the cell (the second coil 125 outside the energy store is magnetically couple to the  charger coil and simultaneously the first coil 120 is coupled to charger coil as well wherein second coil causes magnetic coupling. see: Par 0045 “the second induction coil 125 is arranged outside the energy store 100”; Par 0030 “the induction coil 120, 125 in question is exposed to an external alternating magnetic field. The induction coil 120, 125 in question is preferably oriented in the electromagnetic alternating field in such a way that the magnetic field falls perpendicularly through the cross section of the induction coil 120, 125 in the same direction as possible. An electrical energy provided by induction coil 120, 125 is greater, the better the induction coil 120, 125 is aligned with the external alternating magnetic field and the greater the field strength of the magnetic field.”; Par 0027 “The induction coils 120 and 125 are set up in particular to charge the electrical storage device 110 from an external magnetic field”; and Par 0031 “Both induction coils 120, 125 can be used).
 
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify Conell to include the first coil to cause a magnetic coupling from the first coil inside the cell and through an outer surface of the battery and with the second coil outside the cell taught by Oswald for the purpose of an energy storage system which enables greater flexibility in the arrangement of the energy storage device relative to the charger. (Refer to Par 0006) 

Regarding claim 4 and 14, Conell teaches:
wherein the second coil is positioned within the cell of the battery. (Coil can be in the battery. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”)
 
Regarding claim 5 and 15, Conell teaches:
wherein the second coil is positioned external to the cell of the battery (coil can be external. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”)  

  Regarding claim 7 and 17, Conell teaches:
wherein the battery is a lithium-ion battery.  (Par 0015 “lithium ion battery cell”)

  Regarding claim 9 and 19, Conell teaches:
  wherein the applied electrical current is an AC current.   (Par 0031 “An AC driving current is applied to the driving coil 62 by a current controller 70 to generate a magnetic field 74”)

  Regarding claim 10 and 20, Conell teaches:
wherein the controller is configured to monitor the SOC of the battery during usage of the battery.   (Par 0018 “The present invention proposes using a magnetic sensor to determine the battery cell SOC for these battery types. A brief overview of how battery cell SOC for certain types of battery materials produces different magnetic responses is given below” and Par 0024 “During discharge of the battery 12, lithium is inserted into the iron phosphate, and while the battery 12 is being charged, lithium is removed. The fraction of lithium in the material relative to the maximum amount of lithium the material can accept, i.e., one Li in LiFePO.sub.4, corresponds to the fractional state-of-charge, which when multiplied by 100 yields the state-of-charge”)

Regarding claim 21 and 22, Conell does not teach:
wherein the first coil is in electrical contact with the current collector.
Tinnemeyer teaches:
wherein the first coil is in electrical contact with the current collector. (Coil 64 in fig 6 is in sensor 60 and sensor 60 is embedded in to electrode (i.e. the current collector) and electrode is in the electrolyte wherein coil will also be in electrolyte.
Par 0077 “A magnetic field sensor and coil could be embedded within a wall of a battery case”; 
Par 0068 “FIG. 6 shows a sensor assembly 60 comprising a substrate 62, coils 64 for generating a magnetic field”; 
Par 0025 “Electrolyte 15 is an acid electrolyte”; and 
Par 0085 “a magnetic field sensor could be embedded within a battery electrode. A coil for inducing a magnetic field in a battery electrode could be located inside a battery case and could be embedded within a battery electrode”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first coil taught by Conell to be in contact as taught by Tinnemeyer for the purpose of testing batteries of other make ups. (Refer to Par 0002)

  Regarding claim 23, Conell teaches:
A method of fabricating a battery monitoring device, (Fig 3 #48)
  the method comprising:
embedding a first coil within in a cell of a battery; (coil can be within. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”)
positioning a second coil (Fig 3 #66) that is external to the battery (coil can be external. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”) that is magnetically coupled through an outer surface of the battery to the first coil (Fig 3 #62, 74 to 66; Par 0032 “The magnetic field 74 induces an AC current in the receiving coil 66”) through active material that is contained within the cell (Fig 3 #50).  
Even though Conell teaches:
embedding a first coil within in a cell of a battery as noted above and a current collector within the cell of the battery (Par 0022 “The storage of lithium in graphite forms the basis of a common negative electrode material in lithium ion batteries.”).
Conell does not explicitly teach:
embedding a first coil within an electrolyte in a cell of a battery and on a current collector contained therein.
Tinnemeyer teaches:
embedding a first coil within an electrolyte in a cell of a battery and on a current collector contained therein. (coil 64 in fig 6 is in sensor 60 and sensor 60 is embedded in to electrode (i.e. the current collector) and electrode is in the electrolyte wherein coil will also be in electrolyte.
Par 0077 “A magnetic field sensor and coil could be embedded within a wall of a battery case”; 
Par 0068 “FIG. 6 shows a sensor assembly 60 comprising a substrate 62, coils 64 for generating a magnetic field”; 
Par 0025 “Electrolyte 15 is an acid electrolyte”; and 
Par 0085 “a magnetic field sensor could be embedded within a battery electrode. A coil for inducing a magnetic field in a battery electrode could be located inside a battery case and could be embedded within a battery electrode”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first coil taught by Conell to be positioned as taught by Tinnemeyer for the purpose of testing batteries of other make ups. (Refer to Par 0002)

Conell does not explicitly teach:
the battery that is magnetically coupled from the second coil outside the cell through an outer surface of the battery to the first coil inside the cell. 
Oswald teaches:
the battery that is magnetically coupled from the second coil outside the cell through an outer surface of the battery to the first coil inside the cell. (Par 0027 “The induction coils 120 and 125 are set up in particular to charge the electrical storage device 110 from an external magnetic field. In one embodiment, one or both of the induction coils 120, 125 can also be provided for discharging the electrical storage device 110”; and 
Par 0045 “the first induction coil 120 is arranged inside the housing 105 of the energy store 100, while the second induction coil 125 is arranged outside the energy store 100”)
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify Conell to include the battery that is magnetically coupled from the second coil outside the cell through an outer surface of the battery to the first coil inside the cell taught by Oswald for the purpose of an energy storage system which enables greater flexibility in the arrangement of the energy storage device relative to the charger. (Refer to Par 0006) 

  Regarding claim 24, Conell teaches:
configuring a controller to: 
apply an electrical current to the first coil to cause the magnetic coupling through the outer surface of the battery and with the second coil; (coil can be in or outside of battery and magnetic coupling is wireless to couple through surface. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”)  
(Par 0032 “The magnetic field 74 induces an AC current in the receiving coil 66 that is sent to a detection circuit 78”); and 
determine a real-time measurement of a state-of-charge (SOC) of the battery (during discharge or charging SOC is determined. Par 0018 “The present invention proposes using a magnetic sensor to determine the battery cell SOC for these battery types. A brief overview of how battery cell SOC for certain types of battery materials produces different magnetic responses is given below” and Par 0024 “During discharge of the battery 12, lithium is inserted into the iron phosphate, and while the battery 12 is being charged, lithium is removed. The fraction of lithium in the material relative to the maximum amount of lithium the material can accept, i.e., one Li in LiFePO.sub.4, corresponds to the fractional state-of-charge, which when multiplied by 100 yields the state-of-charge”) based on the induced electrical current within the battery; (Par 0032 “the magnetic field strength converted from the current flow in the receiving coil 66 can be converted to a battery cell SOC based on known magnetic properties of the cell material.”)

  Regarding claim 25, Conell teaches:
positioning the second coil within the cell of the battery.   (coil can be in or outside of battery and magnetic coupling is wireless to couple through surface. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”)

  Regarding claim 26, Conell teaches:
positioning the second coil external to the cell of the battery.   (coil can be in or outside of battery and magnetic coupling is wireless to couple through surface. Par 0030 “Although the magnetic sensor 48 is shown mounted to an outside surface of the housing 42, this is merely illustrative of one general configuration in that the magnetic sensor 44 can be mounted to any suitable location in or on the battery module 40. Also, the cell 50 is shown at the center of the plurality of cells 44. This is also by way of a non-limiting example in that the SOC of any of the cells 44 can be measured consistent with the discussion herein.”)

 Claims 2-3 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Conell et al. US 2013/0149565 in view of Tinnemeyer US 2013/0093428 and Oswald DE 10201178866 as applied to claim 1 above, and further in view of Jones WO 2010/091170.

Regarding claim 2 and 12, Even though Conell teaches:
an amount of Fe in the active material based on the induced electrical current. (Par 0007 “where it is the magnetic properties of the iron phosphate that changes as the cell SOC changes in a linear manner. Specifically, as the SOC of the battery cell increases, the magnetic susceptibility of the iron phosphate decreases. Because of this, it is known in the art to employ magnetic sensors to measure the SOC of these types of battery”)
Conell does not explicitly teach:

determine an amount of Fe(II) and Fe(III) in the active material based on the induced electrical current; 
determine the SOC of the battery based on the amount of Fe(II) and Fe(III). 
Jones teaches:
wherein the controller is configured to: determine an amount of Fe(II) and Fe(III) in the active material based on the induced electrical current (par 0026 notes “to provide a device and method for determining, monitoring, and providing an indication of……. volume, mass (certain materials), material  identification (certain materials)…….. iron content”, wherein Fe(II)  and Fe(III) are different volume of iron content); and 
determine the SOC of the battery based on the amount of Fe(II) and Fe(III) (par 0054 notes “the magnetic susceptibility of both a battery cell electrolyte and its electrodes is, in part, a function of the amount of energy stored within the cell.”, wherein iron being magnetic effects the magnetic susceptibility therefore is used to detect state of charge).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify battery monitoring device taught by Conell to have determining an amount taught by Jones for the purpose of having fundamental physical and chemical properties for monitor. (Refer to Par 0026)

Regarding claim 3 and 13, Conell does not explicitly teach:
wherein the controller is configured to determine the SOC based on linear proportions of the amounts of Fe(II) and Fe(III).  
Jones teaches:
wherein the controller is configured to determine the SOC based on linear proportions of the amounts of Fe(II) and Fe(III) (par 0026 notes “and providing an indication of……. volume”, wherein the volume of iron is a linear proportion).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify battery monitoring device taught by Conell to have determining taught by Jones for the purpose of having fundamental physical and chemical properties for monitor. (Refer to Par 0026)

Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Conell et al. US 2013/0149565 in view of Tinnemeyer US 2013/0093428 and Oswald DE 10201178866 as applied to claim 5 above, and further in view of Cook et al. US 8,432,070.

  Regarding claim 6 and 16, Conell does not explicitly teach:
wherein the controller is further configured to apply a current to the second coil to inductively charge the battery via the first coil.  
Cook teaches:
wherein the controller is further configured to apply a current (Fig 2 #106) to the second coil (Fig 2 #118) to inductively charge the battery via the first coil (Fig 2 #114).   (Fig 2 #106; Col 4 lines 10-15 “to charge a battery 136 as shown in FIG. 2”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify controller taught by Conell to inductively Cook for the purpose of wireless charging improvement. (Refer to Col 2 lines 1-5)
  
Claims 27, 28 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Conell et al. US 2013/0149565 in view of Tinnemeyer US 2013/0093428 and Oswald DE 10201178866 as applied to claim 5 above, and further in view of Teramoto et al. US 2013/0295421.

Regarding claims 27, 28 and 29, Conell does not explicitly teach:
wherein the first coil is positioned between capacitive plates of the battery..
Teramoto teaches:
wherein the first coil is positioned between capacitive plates of the battery. (capacitive plates in between cell electrolyte in between plates integrated circuit in electrolyte and coil in integrated circuit therefore coil will be in between capacitive plates. Fig 20 #50” between 231 and 232” and Fig 19 50A and antenna)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coil taught by Conell to be plates between taught by Teramoto for the purpose of regulating cell tampering. (Refer to Par 0007)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859